 
 
I 
111th CONGRESS 2d Session 
H. R. 4769 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2010 
Mr. Holt (for himself, Ms. Linda T. Sánchez of California, and Mr. Hinchey) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a credit against income tax for equity investments in high technology small business concerns. 
 
 
1.Short titleThis Act may be cited as the Creating Jobs From Innovative Small Businesses Act of 2010. 
2.Credit for investments in small technology innovation companies 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding after section 45Q the following new section: 
 
45R.High technology investment tax credit 
(a)Allowance of creditFor purposes of section 38, the high technology investment tax credit determined under this section for the taxable year is an amount equal to 20 percent of the amount paid by the taxpayer during such year to acquire a qualified equity investment in a qualified high technology small business concern. 
(b)Maximum credit 
(1)In generalThe taxpayer’s credit determined under this section for the taxable year shall not exceed the excess (if any) of— 
(A)$100,000, over 
(B)the taxpayer’s (and any predecessor’s) aggregate credit determined under this section for all prior taxable years. 
(2)Related parties 
(A)In generalFor purposes of paragraph (1), all related persons shall be treated as 1 person, and the dollar amount in paragraph (1)(A) shall be allocated among such persons under regulations prescribed by the Secretary. 
(B)Related personsA person shall be treated as related to another person if the relationship between such persons would result in the disallowance of losses under section 267 or 707(b). 
(c)DefinitionsFor purposes of this section— 
(1)Qualified equity investment 
(A)In generalThe term qualified equity investment means any equity investment in a qualified high technology small business concern if— 
(i)such investment is acquired by the taxpayer at its original issue (directly or through an underwriter) solely in exchange for cash, and 
(ii)such investment is designated for purposes of this section by such concern. 
(B)Equity investmentThe term equity investment means— 
(i)any stock (other than nonqualified preferred stock as defined in section 351(g)(2)) in an entity which is a corporation, and 
(ii)any capital interest in an entity which is a partnership. 
(C)RedemptionsA rule similar to the rule of section 1202(c)(3) shall apply for purposes of this subsection. 
(2)Qualified high technology small business concernThe term qualified high technology small business concern means, with respect to any taxable year, any small business concern (as defined in section 3 of the Small Business Act) if— 
(A)such concern employs an average of fewer than 500 employees on business days during such year, and 
(B)at least 50 percent of the gross expenditures of such entity for such year are research or experimental expenditures under section 174.  
(d)National limitation on amount of investments designated 
(1)In generalThere is a high technology investment tax credit limitation for each calendar year. Such limitation is— 
(A)$500,000,000 for 2010, 
(B)$750,000,000 for 2011 and 2012, and 
(C)$1,000,000,000 for 2013 and 2014. 
(2)Allocation of limitationThe limitation under paragraph (1) shall be allocated by the Secretary among qualified high technology small business concerns selected by the Secretary. 
(3)Carryover of unused limitationIf the high technology investment tax credit limitation for any calendar year exceeds the aggregate amount allocated under paragraph (2) for such year, such limitation for the succeeding calendar year shall be increased by the amount of such excess. No amount may be carried under the preceding sentence to any calendar year after 2020. 
(e)Certain taxpayers not eligibleNo credit shall be determined under this section for any equity investment in any qualified high technology small business concern made by any individual who, at the time of the investment, is— 
(1)an employee of such concern, or 
(2)a member of the family (within the meaning of section 267(c)(4)) of an employee of such concern. 
(f)Basis reductionThe basis of any qualified equity investment shall be reduced by the amount of any credit determined under this section with respect to such investment. This subsection shall not apply for purposes of sections 1202, 1400B, and 1400F. 
(g)RegulationsThe Secretary shall prescribe such regulations as may be appropriate to carry out this section, including regulations— 
(1)which prevent the abuse of the purposes of this section, 
(2)which impose appropriate reporting requirements, and 
(3)which apply the provisions of this section to newly formed entities. . 
(b)Credit made part of general business creditSubsection (b) of section 38 of such Code (relating to current year business credit) is amended by striking plus at the end of paragraph (34), by striking the period at the end of paragraph (35) and inserting , plus, and by adding at the end the following new paragraph: 
 
(36)the high technology investment tax credit determined under section 45R.. 
(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 45Q the following new item: 
 
Sec. 45R. High technology investment tax credit.. 
(d)Effective dateThe amendments made by this section shall apply to investments made after December 31, 2009, in taxable years ending after such date. 
 
